                                 Case 8:19-cv-01212-JVS-JDE Document 19 Filed 09/10/19 Page 1 of 5 Page ID #:108



                                   1    JAE K. PARK (Bar No. 234474)
                                        jae.park@dentons.com
                                   2    DENTONS US LLP
                                        601 S Figueroa St., Suite 2500
                                   3    Los Angeles, CA 90017
                                        Tel: (213) 623-9300
                                   4    Fax: (213) 623-9924
                                   5
                                        WILLIAM T. O’BRIEN (admitted pro hac vice)
                                   6    william.obrien@dentons.com
                                        JOHN W. LOMAS, JR. (admitted pro hac vice)
                                   7    john.lomas@dentons.com
                                        1900 K Street, N.W.
                                   8    Washington, D.C. 20006
                                        Telephone: (202) 496-7500
                                   9    Facsimile: (202) 496-7756
                                  10    Attorneys for Plaintiff
                                        PAVEL FUKS
601 S FIGUEROA ST., SUITE 2500




                                  11
   LOS ANGELES, CA 90017
      DENTONS US LLP




                                  12
        (213) 623-9300




                                                             UNITED STATES DISTRICT COURT
                                  13
                                                            CENTRAL DISTRICT OF CALIFORNIA
                                  14
                                  15
                                        PAVEL FUKS, an individual,             Case No. 8:19-CV-01212-JVS (JDEx)
                                  16
                                                        Plaintiff,             Hon. James V. Selna
                                  17
                                              v.                               PROOF OF SERVICE OF
                                  18                                           SUMMONS AND COMPLAINT
                                        YURI VANETIK, an individual,
                                  19
                                                        Defendant.             Complaint Filed: 6/18/19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        CASE NO. 8:19-CV-01212-JVS (JDEX)
                                                                                                       PROOF OF SERVICE
Case 8:19-cv-01212-JVS-JDE Document 19 Filed 09/10/19 Page 2 of 5 Page ID #:109




              Case 8:19-cv-0L2L2-JVS-JDE Document                                       7    Filed 06/18/19 Page 2 of                    2     Page lD #:28

 Ab   ++O   (ttev. 06/12) Summons in a Civil Action (Pagc 2)

  Civil'Action          No.      8:19-cv-01212-ryS 0DEn)

                                                              PROOF OF SERVICE
                               (Thls section should not befiledwllh lhe court unless requlred by Fed R. Clv. P. 4 (l))

               This summons for (nane oJindividualandtitle,                  f   any)   Yuri Vanstik

  was received by me               ot (date)    B/15/2019



               I     I personally served the sunmons                on the   individual at     (placQ

                                                                                                       on (date)                                  ;or

               ll    I left the surnmens        at the   individual's resideuce or usual place of abodewith                    (name)

                                                                                  , a person of suitable age and discretion who resides there,
               on     (date)                                , and   mailed a copy to the individual's last known address; or

               0     I served the summons          on (name ofindividual)                                                                                 , who is

                designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                                                       o\   (date)                                ;or

               I     I returned the surunons unexecuted because                                                                                               ;or

               tr    Other (specify):    Address provided is a UPS Storo left lhe documents with Bethany Derado (Person ln Charge 0f Business) lhat verified subject
                   has a box and this location. Following up with a mailing done 9/5/20'19.




               My      fees are    $    ng,4o               fortravel and         $     0                    for services, for   a   total   of$ 129.40

               I    declare under ponalty ofperjury that this inforrnation is true.



  Date:        91512019
                                                                                                                             signature


                                                                                                   Willlam M                 '1709 / Process

                                                                                                                          nsne and title



                                                                                                        c/o American Messenger Services, lnc,
                                                                                                 3330 Markel Street, Suite C, San Diego, CA 92102
                                                                                                                     Seruer's address


  Additional information regarding attempted sorvioe, etc:
     Case 8:19-cv-01212-JVS-JDE Document 19 Filed 09/10/19 Page 3 of 5 Page ID #:110


 ATTORNEY OR PARTY WITHOUT           AfiORNEY (Name,        StAtO BAT NuMbCT, ANd AddTESS):   Telephone     No.:      (213) 623-9300                                FOR COURT USE ONLY


 Jae K. Park (SBN 234474)
 Dentons, US, LLP
 601 S, Figuoroa Street, Suite 2600
 Los Angeles, CA 90017
                                                                                                    l,lo,   or Flle No.
 ATToRNEY     toR (NAME):     Plalntift                                                                                   I 6801   91   9.00000'l
 hsert   name of coun, Judlclal dlstrlct   or branch court, lf anyi

 Unlted States Dlstrlct Court-Central Distrlct of Callfornla
 Central Dlstrict of Callfornla
 411 West Fourth Street
 Santa Ana, CA 92701.{510

 PLAINTIFF:

 PAVEL FUKS

 DEFENDANT

 YURIVANETIK
                                                                          DATE                          TIME                        DEPT/DIV        CASE NI.JMBER
              PROOF OF SERVICE                                                                                                                            8: I 9-cv-O1 21   2-JVS (JDEx)


                                                                        UNITED STATES DISTRICT COURT
                                                                               DECTAMTION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENTITLED ACTION. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SUMMONS lN A clvlL AGTION; GOMPLAINT; CIVIL COVER SHEET; NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;
NOTICE TO PARTIES OF COURT.DIRECTED ADR PROGRAM; CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAI
Rule 7.1-1); lNlTlAL ORDER FOLLOWING FILING OF COMPLAINT ASSIGNED TO JUDGE SELNA; ORDER SETTING RULE 26(f)
SCHEDULING CONFERENCE; NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT AND USE OF ALTERNATIVE DISPUTE
RESOLUTION (ADR)




          ON. Yuri Vanetik
          [f;     8502 E. Chapman Avonue
                  Orange, CA 92869


 MANNER OF SERVICE:  In compliance with Federal Code of Civil Procedure.
 Personal Service - By personally delivering copies of documents stated above.

 DATE AND TIME OF DELIVERY: 8t28t201e 1:12:00 PM
 PERSON          SERVED:               Bethany Derado - P6r3on ln Charge Of Buslness




 FEE FOR SERVICE: $12e'40                                                                          I declare under penalty of perjury under the laws of the
                                                                                                  State of California that the foregoing lnformation contained
 Registered Callfornia Process Servor
                                                                                                  in the return of service and statement of service fees is true
 Countyi Orange, CA                                                                               and correct and that this declaration was executed on
 Registration           No.      PSC 1709                                                         Thursday, September 05, 2019
 American Messenger Servlce, lnc.
 420 Spruce Street, Suite B
 San Diego, CA 92103
 (619) 278-0891                                                                                    Signature:
                                                                                                                                                         Mishlove


                                                                                                                                                                               529016
                                                                                     PROOF OF SERVICE
     Case 8:19-cv-01212-JVS-JDE Document 19 Filed 09/10/19 Page 4 of 5 Page ID #:111


 ATTORNEY OR PARTY WnHOUT ATToRNEY (Name, State Bar number, and Address):     Telephone   No.:   (213) 623-9300                   FOR COURT USE ONLY


 Jae K. Park (SBN 234474)
 Dentons, US, LLP
 601 S. Figueroa Street, Suite 2500
 Los Angeles, CA 90017

 ATIoRNEY FoR (NAME)I         Plaintiff
 Insert name of court, Judlclal distrkt or branch court, lf any:

 United States Di$trict Court-Gentral Distrlct of Californla
 Central Dlstrict of Callfornia
 411 West Fourth Strest
 Santa Ana, CA 92701'4516

 PTAII'ITIFF:
 PAVEL FUKS
 DEFENDANT

 YURIVANETlK
                                                                                                                    CASE NUMEER

                                             DECLARATION OF DILIGENCE                                                    8r19-cv-01212-JVS (JDEx)


AT THE TIME OF DILIGENCE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION, I AfiEMPTED
PERSONAL SERVICE ON THE FOLLOWING DATES AND TIMES WITH THE FOLLOWING RESULTS:
SUMM9NS lN A ctVlL ASTION; COMPLAINT; clvlL COVER SHEET; NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;
                                                                                                     (LOCAI
NOTICE TO PARTIES OF COURT.DIRECTED ADR PROGRAM;CERTIFICATION AND NOTICE OF INTERESTED PARTIES
Rute 7.1-1); tNtTlAL ORDER FOLLOWTNG FtLtNG OF COMpLAtNT ASSIGNED TO JUDGE SELNA; ORDER  SETTING RULE  26(f)
scHEDULiNG CoNFERENCE; NoflcE To      pARTIES: couRT poLtcy oN SETTLEMENT AND usE  oF ALTERNATIVE DISPUTE
RESOLUTION (ADR)
                ON:      Yuri Vanetik


  ADDRESS, CITY AND                     STATE:            E602 E' ChapmanAvenue
                                                          Orango, CA 92869

                                                                                                                              peoples
  Thursday 8l,l6l2o1s at l2:05 pm . g502 E. Chapman Avenue, # 609 Orange, CA 92869 - Per "Jane Doe" this is a prlvate box and
  lnformation can not be given. The clerk will not confirm nor deny lf subJect has a box.

   Frlday 8t231201 I at 1 0:00 pm - g502 E. Chapman Av6nue, # 609 Orange, CA 92869 - The UPS store was closed. There was no answer
                                                                                                                                   at
  the door. No activity was heard lnside'

  Monday gt26l2o1g at 7:11 am . g502 E, Chapman Avenue) # 609 Orange, cA 92869 - The UPS store was closed. Thgre was no answor at
  the door, No activity was heard lnslde.

  wednesday gl2gtzo1gat1:12pm-g502E.ChapmanAvenue,#609Orange,CAS2869-Theaddresswasverlfiedandservicewas
                     and left with the clerk. Served . Bethany Dorado - Person ln Chargo Of Buslness
  "nnounced




 Additional Costs for diligence are recoverable under CCP 1033.5(aX4XB)
 FEE FOR          SERVICE:  $12e,40                                                I declare under penalty of perjury under the laws of the
 Registered californra process seryor                                              state of california that the foregoing information contained
 county: orange, cA                                                                in the return of seruice and statement of seruice fees is true
 Registration lrlq. psc 1709                                                       and correct and that this declaration was executed on
 American Messenger servlce,                   lnc.                                Thursday, September 05t 2019
 420 Spruce Street, Suite B
 San Dlego, CA 92103
 (619) 278.0891                                                                     Signature:
                                                                                                                         Mlshlove


                                                                                                                                             52S018
                                                                   DECLARATION OF DITIGENCE
          Case 8:19-cv-01212-JVS-JDE Document 19 Filed 09/10/19 Page 5 of 5 Page ID #:112




                                                                                                       FOREVER   /   USA




                                                                                FOREVER   /   US




                                              Yuri Vanetik
                                              Address: 8502 E. ChaPman Avenue
                                                  Suite:
                                                  State: Orange, CA
                                              Zip Code: 92869
                                               Phone #:                                            I
                                                                                                   I




llrltr   #y'rt
